                                                                                                                 7/12/21

                                                 THE CITY OF NEW YORK
GEORGIA M. PESTANA                              LAW DEPARTMENT                                     SOO-YOUNG SHIN
Acting Corporation Counsel                         100 CHURCH STREET                                     Senior Counsel
                                                NEW YORK, NEW YORK 10007
                                                                                                         (212) 356-2329
                                                                                                    soshin@law.nyc.gov

                                                                                              July 9, 2021

         Honorable Barbara C. Moses By ECF
         United States Magistrate Judge
         Southern District of New York
         500 Pearl Street
         New York, New York 10007

                             Re: Jeffrey Rodriguez v. City of New York, et al.
                                 19 Civ. 11925 (ALC) (BCM)

         Your Honor:
                 I represent defendants in the above-referenced matter. The parties write jointly to inform
         the Court that the parties have reached a settlement agreement in principle. The parties anticipate
         submitting a stipulation of dismissal with the Court within the next 30 days. As a result, the
         parties respectfully request that the Court cancel the status conference currently scheduled for
         July 14, 2021 at 10:00 a.m.

                             Thank you for your consideration of this matter.

                                                                         Respectfully submitted,


                                                                           Soo-Young Shin /s/__
                                                                         Soo-Young Shin
                                                                         Senior Counsel
         cc:       Victor M. Brown        By ECF
                   Attorney for Plaintiff

                                                             Application GRANTED. The July 14, 2021
                                                             status conference is ADJOURNED sine die.
                                                             SO ORDERED.


                                                             ___________________
                                                             Barbara Moses
                                                             United States Magistrate Judge
                                                             July 12, 2021
